Citation Nr: 0739589	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-36 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2007) for a right ulnar 
nerve disorder, claimed to have resulted from treatment at a 
Department of Veterans Affairs Medical Center (VAMC) in 
Manhattan, New York, in September 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
February 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In July 2007, the Board requested a Veterans Health 
Administration (VHA) medical opinion, pursuant to 38 U.S.C.A. 
§ 7109 (West 2002), in response to the veteran's claim of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  See 
38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 
(2007).  See generally Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  The Board received the August 2007 medical opinion 
and, in September 2007, the appellant and his representative 
were provided with a copy and given an opportunity to present 
additional evidence or argument.  In November 2007, the 
appellant's representative submitted additional argument in 
support of the claim.


FINDINGS OF FACT

1.  In 1985, the veteran underwent right ulnar nerve 
transposition surgery at a private medical facility.

2.  The competent and probative medical evidence of record 
demonstrates that, in June 1997, electromyogram (EMG) studies 
revealed a lesion of the veteran's right ulnar nerve at the 
elbow region, at which time he complained of right ulnar 
weakness and sensory loss; and, on September 10, 1997, he 
underwent a right ulnar decompression at the VAMC in 
Manhattan.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that significant right hand 
weakness, numbness, and pain resulted from or was made worse 
by VA medical care furnished to the veteran in September 
1997.

4.  Even if such claimed additional right ulnar nerve 
disability was found to have resulted from VA medical care 
furnished to the veteran in September 1997, the competent 
medical evidence of record preponderates against a finding 
that such disability was the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar incident of fault on the part of VA 
medical care providers; nor is it the result of an event that 
was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability characterized 
as a right ulnar nerve disorder, claimed to be the result of 
treatment at a VA medical facility in September 1997, are not 
met.  38 U.S.C.A. §§ 1151, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2007), 
effective prior to and after September 2, 2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
appellant's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for a right ulnar nerve disorder is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In an August 2001 letter, issued prior to the October 2001 
rating decision, and in a May 2004 letter, the RO informed 
the appellant of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Indeed, as noted above, in July 
2007 the Board requested a VHA medical opinion regarding the 
claim on appeal.  The appellant and his representative were 
provided with a copy of that opinion and the opportunity to 
respond; the appellant's representative submitted a written 
response in November 2007.  The Board also notes that of 
record is a March 2002 administrative decision from the 
Social Security Administration (SSA) reflecting that the SSA 
relied primarily on VA records in reaching its determination 
that the veteran was totally disabled and eligible for SSA 
benefits.  As such, a remand for records considered by SSA in 
reaching its determination is not warranted.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In his March 2000 claim and subsequent written statements in 
support of his claim, the veteran said that, in September 
1997, he underwent a "bad" surgery on his right ulnar nerve 
that was performed at the VAMC in Manhattan.  He said he did 
not have full use of his right arm and that, in December 
1999, the head of neurosurgery at the VAMC in Manhattan said 
he was sorry that the surgery was bad.

Private hospital records reflect that, in August 1985, the 
veteran was diagnosed with ulnar nerve entrapment syndrome of 
the right elbow, and underwent an ulnar nerve transposition.  
At that time, he gave a history of a work-related right elbow 
injury one year earlier.  At discharge, his progress was 
described as guarded.

VA medical records, dated from June to October 1997, include 
results of a June 1997 EMG study that showed bilateral ulnar 
nerve lesions at the elbows, mild on the left, and moderate 
on the right side.

According to a July 1997 VA medical record, the veteran was 
referred to a neurosurgeon for a surgical evaluation.  The 
veteran had a history of bilateral ulnar neuropathy for the 
past year and was unresponsive to elbow splints.  He advised 
the physicians that recent EMG studies confirmed bilateral 
neuropathy and said he was out of work due to this condition 
as he was a construction worker.  Examination revealed 
bilateral sensory and motor weakness in the ulnar 
distribution up to the elbow.  There was a palpable ulnar 
neuroma on the right elbow and palpably enlarged ulnar nerve 
over the left elbow.  

August 1997 VA clinical records indicate that the veteran 
complained of pain and numbness along the medial side of both 
lower arms that kept him out of work.  Examination revealed a 
little of a claw hand, weakness, and numbness.  He was 
considered a surgical candidate.

Of record is an Informed Consent form signed by the veteran 
on September 9, 1997, indicating that he had ulnar nerve 
compression that was to be treated with ulnar nerve 
decompression.  It was noted that the treatment and/or 
procedure were discussed with him; indications, risks, 
benefits, and alternative treatment opinions were explained; 
and he was offered the opportunity to ask questions.  It was 
also noted that he consented freely to the procedure.  
According to a clinical note dated at the time, a medical 
professional talked with the veteran about the surgery's 
indications, alternative results, and risks, and consent was 
provided.

Also apparently on September 9, 1997, the veteran was 
examined in the VA clinic.  It was noted that he complained 
of pain and numbness above the medial side of both forearms 
and the 4th and 5th fingers.  There were decreased sensory 
findings in the ulnar distribution, right greater than left.  
Hand grip was normal on the right.  The EMG showed ulnar 
nerve entrapment at the elbow and a right decompression was 
planned.

The veteran was admitted to the VAMC on September 10, 1997 
for one day to undergo the right ulnar decompression.  It was 
noted that he complained of numbness and weakness in the 
right hand for the past year.  The September 10, 1997 
surgical report notes his recent history of recurrent 
symtoms, and EMG studies consistent with ulnar neuropathy on 
that side for which repeat decompression was recommended.  

The surgical report reflects that, upon incising the skin, it 
was noted that there was extensive scar tissue in the region 
of the epicondyle, both over it as well as superiorly and 
inferiorly.  There was extensive scar issue surrounding the 
ulnar nerve throughout its entire course.  In the vicinity of 
the epicondyle, the nerve was swollen and flattened, with 
very dense adhesions surrounding it.  The surgeon concluded 
the veteran previously had the nerve transposed from beneath 
the epicondyle to the epicondyle.  The surgeon returned to 
the distal portion of the nerve, where it penetrated the 
flexor cari ulnaris and worked and freed up the nerve 
distally.  Significant adhesions and scar tissue in this area 
were noted, but the caliber and appearance of the nerve was 
more normal, as compared with the nerve in the vicinity of 
the epicondyle.  The surgeon worked into the densely adhesed 
area in the middle of the nerve and performed an external 
neurolysis, coming from both proximally and distally, to free 
up the nerve along its entire length.  After the wound was 
closed, it was noted that the veteran's postoperative 
condition was stable, there were no complications, and he was 
taken to the recovery room awake and in stable condition.  
The veteran was discharged later that day.

A September 12, 1997 VA medical record indicates that the 
veteran was seen in the ambulatory clinic and said he saw a 
physician that day.  The veteran had no complications and 
kept his arm elevated.  There was some swelling that was 
normal; he was instructed to keep his arm elevated.  He had 
some pain but took his pain medication and had a follow up 
appointment in two weeks.  

The veteran was re-admitted to the VAMC on September 26, 
1997.  According to the discharge summary, prior to this 
admission, he underwent the ulnar nerve decompression with no 
complications but now had red induration and some minimal 
discharge from his surgical wound.  He was treated with 
intravenous antibiotics that caused him to develop 
significant diarrhea.  It was noted that after 10 days of 
treatment, his symptoms were largely resolved.  An October 7, 
1997 clinical entry indicates that the veteran refused to 
undergo a line insertion for administration of intravenous 
medication after his release.  He was discharged in stable 
condition on October 8, 1997 and provided with oral 
antibiotic medications.  He was told to visit the 
neurosurgery clinic in about one month.

A December 1998 VA clinical record indicates examination of 
the veteran's right upper extremity showed strength was 2/5 
with decreased range of motion in abduction and rotation.  
Decreased strength and sensory sensation in the right upper 
extremity were noted.

An October 27, 1999 VA neurosurgery record reflects the 
veteran's history of right ulnar decompression with no 
improvement after surgery and, in fact, he reported 
progression of his symptoms.  His postoperative course was 
notable for wound infection.  It was noted that a recent EMG 
confirmed compression of the ulnar nerve at the olecranon 
fossa.  Risks, benefits, and alternatives to reoperative 
decompression of the ulnar nerve were discussed with the 
patient.  He adamantly said he was not interested in further 
surgery and was unclear why he was referred to that clinic.  
The impression was a patient with persisting ulnar neuropathy 
who did not want any surgical intervention.

A December 2001 VA surgical note indicates that the veteran 
fell off a ladder the previous evening and complained of pain 
and swelling to his right arm.  He was noted to have a 
history of ulnar nerve surgery in that arm twice before, with 
some residual motor weakness from the operation, yet without 
acute deficits since the fall.  On examination, his right arm 
was focally swollen with a small abrasion below the elbow.  
It was slightly firm to touch with a small flucuant area at 
the distal end of swelling.  There was no skin breakage 
connected to the swelling.  Motor examination was intact, yet 
diminished over all.  The veteran said this was consistent 
with prior examination findings.  X-rays did not show 
facture.  The assessment was probable hematoma of the right 
arm.   

A March 2002 VA medical record indicates that the veteran did 
not report tingling, weakness, or numbness.  Examination 
revealed a right elbow surgical scar.

According to the March 2002 SSA administrative decision, the 
veteran was found to be totally disabled and unable to work 
since December 1996, due to bilateral ulnar neuropathy.  It 
was noted that he said that he underwent two right arm 
surgeries, in 1982 and 1997, and that neither afforded him 
any relief.  He had pain, numbness and weakness of the arms 
and hands, worse in his dominant right hand, and results of 
VA EMG studies performed in June 1997 and December 2000 
showed bilateral ulnar neuropathy, right worse than left.

An August 2002 VA medical record indicates that the veteran 
was seen with complaints of chronic right elbow pain for many 
years.

In July 2004, the veteran underwent VA examination for his 
hand, thumb, and fingers.  According to the examination 
report, the veteran gave a history of a work-related injury 
in 1982 after which he had a right ulnar nerve decompression.  
He said he had no follow-up therapy after that stay.  His 
pain worsened and, in 1996, he was no longer able to work due 
to the constant pain.  In 1997, the veteran went to the VAMC 
in Manhattan and underwent a second right ulnar nerve 
decompression surgery for neuropathy.  He was discharged home 
the same day and then admitted with an infection two weeks 
later.  The VA examiner noted the dates of the veteran's 
hospital admission and that, on October 7, 1997, the veteran 
refused a peripherally inserted central catheter line and 
further antibiotic treatment.  He was discharged on oral 
antibiotic medication.  His scar eventually healed; however, 
he still had continuous complaints of pain in the right upper 
extremity that he rated as a 5 on a scale of 1 to 10.  He was 
unable to work due to the pain. 

Objectively, the veteran's right elbow had a 7 1/2 inch 
straight linear superficial scar that included a 4-inch 
curved scar in the medial aspect of the right elbow.  Range 
of motion of the right wrist was flexion and extension both 
from 0 to 60 degrees with pain on the end of all ranges.  
Radial deviation was from 0 to 20 degrees, and ulnar 
deviation was from 0 to 35 degrees.  There was mild intrinsic 
atrophy in the hand with decreased finger dexterity.  The 
veteran was able to make a fist.  Active range of motion in 
all finger joints was within normal limits.  There was 
decreased sensory testing in ulnar distribution.  Manual 
muscle test, wrist extension and flexion were essentially 
normal (5/5).  All finger coordination and dexterity 
decreased.  Decreased muscle strength with fatigue or 
repetitive motion was noted.  Right hand grasp was less than 
left.  It was noted that EMG testing was performed in 2000.  
The diagnosis was ulnar nerve neuropathy, status post 
decompression of ulnar nerve twice with residual pain and 
weakness.

A July 2004 VA peripheral nerves examination report indicates 
that the examiner was unable to review the veteran's medical 
records.  It was noted that, in 1997, the veteran had 
weakness, numbness, and tingling in his right dominant hand 
and was told he needed the nerve displaced so the neuropathy 
would not worsen.  He said the surgery to his arm took longer 
than expected and he developed a subsequent infection.  He 
further said he was advised to keep the arm in a sling and he 
did not get physical therapy.  Over the last seven years, the 
veteran said he experienced worsening weakness in the right 
hand with numbness and elbow pain.  He had no current 
treatment for any of the numbness and tingling in his hands.  
He dropped things, had diminished hand strength, and was 
unable to open and close jars or do mechanical things.  He 
was formerly a mechanic.  

On examination, the right upper extremity had full range of 
motion at the deltoid and at the biceps and triceps with 
normal strength at these three muscles.  Wrist flexor and 
extensor strength was essentially normal.  The veteran had 
weakness of the fourth and fifth digits and his intrinsic 
hand muscles were weak, especially on these two fingers.  He 
also had right adductor pollicis brevis thumb weakness of 
about 4+/5.  His grip was symmetrical because of the weakness 
of the fourth and faith digits and only about 3/5 with those 
two digits.  There was decreased sensation in the right upper 
extremity along the forearm on the medial side, along the 
ulnar distribution in the hand, palm, and fourth and fifth 
digits.  The fifth digit had a split with a decrease along 
the ulnar side that was the medial side.  The veteran had a 
large scar on the medial aspect of the elbow and medical 
(medial?) epicondyle.  

Further, the VA examiner noted the absence of pre-surgery 
medical records, and that the veteran currently had a 
significant scar and signs of ulnar neuropathy with a 
significant weakness of the right hand.  The VA examiner said 
there were unforeseen consequences of these types of 
surgeries and worsening of the initial disease can occur.  It 
was unclear to the physician if that occurred in this case.

In an August 2004 signed statement, the chief of the 
neurology service at another New York VAMC said he reviewed 
the veteran's medical records, including clinical evaluations 
prior to surgery, results of EMG testing prior to surgery, 
and hospital records of the surgery, including the operative 
report and post operative admission for infection.  The VA 
neurologist noted the veteran's prior ulnar nerve 
transposition surgery in approximately 1982 from which the 
veteran claimed some initial benefit that was lost by 1997.  
It was further noted that, prior to surgery, the veteran had 
weakness in the right ulnar innervated muscles and sensory 
loss in the right ulnar nerve territory.  The preoperative 
EMG demonstrated the presence of a lesion of the right ulnar 
nerve at the elbow region.  

Further, it was noted that the September 1997 surgery 
revealed by direct visualization that the veteran's right 
ulnar nerve had "extensive scar tissue surrounding the nerve 
throughout its entire course" and that "in the vicinity of 
the epicondyle, the nerve was swollen and flattened, with 
very dense adhesions surrounding it".  Therefore, the VA 
neurologist said the surgical procedure was performed in an 
attempt to free the already severely damaged and scarred 
right ulnar nerve from encasing scar and adhesions.  
According to this VA medical specialist, prior to actually 
visualizing the nerve and identifying the degree of 
abnormality noted above, there was no reasonable way to 
predict benefit from surgery.  The veteran's continued 
clinical symtoms and complaints referable to the right ulnar 
nerve at this time were a result of this nerve having been 
demonstrated to have been physically abnormal; swollen, 
flattened and encased in scar tissue prior to the surgical 
procedure to free the nerve from scar in 1997.

Upon review of the evidence in this case, the Board sought an 
opinion from a VA medical expert and submitted the file, 
along with specific questions, to an orthopedic surgeon at 
the VA hospital in Fargo, North Dakota.  In an August 2007 
memorandum, the VA medical specialist noted the veteran's 
initial 1982 injury and that, by 1996, the veteran was unable 
to work due constant arm pain.  The VA orthopedic surgeon 
further said that the Sepember 10, 1997 operative report 
described the veteran's "extensive scar surrounding the 
nerve through its entire course, in addition in the vicinity 
of the epicondyle the nerve was swollen and flattened with 
very dense adhesions surrounding it."  

Further, the VA expert indicated that the August 2004 VA 
neurologist reported that the surgery was an attempt to treat 
the already severely damaged and scarred right ulnar nerve 
from encasing scars and adhesions.  It was noted that the 
August 2004 examiner said that "prior to actually 
visualizing the nerve and identify the degree of abnormality 
that was quoted above, there was no reasonable way to predict 
the benefit from surgery."  It was also noted that the July 
2004 VA hand, fingers, and thumb examiner said that the 
veteran was a smoker with high blood pressure and an alcohol 
abuser who drank up to 12 beers daily.  That examiner 
reported intrinsic atrophy, limited dexterity, weak grip 
strength of 40 pounds compared to the left of 18 pounds, and 
weak pinch strength on the right of 10 pounds compared to 18 
pounds on the left.

The VA orthopedic surgeon observed that the veteran had not 
worked since December 1997 and that he attributed his 
inability to work to a bad result from the September 10, 1997 
surgery.  The orthopedic surgeon commented that his review of 
the pre-operative records showed intravenous antibiotics were 
given and irrigation with bacitracin was done throughout the 
case.  The veteran had a standard post-operative dressing 
applied.  "Pre-operatively the [veteran] acknowledged there 
were risks and alternatives, and signed the consent."  

The October 1999 EMG showed recurrent compression of the 
ulnar nerve at the olecranon fossa.  

The VA orthopedic surgeon then responded to the Board's query 
as to whether it was possible to say that the veteran had 
additional disability of the right upper extremity due to the 
September 1997 surgical treatment, after reviewing the pre 
and post surgical reports.  In the VA medical specialist's 
opinion, the severe scarring and adhesions of the nerve were 
the main cause of the veteran's disability of the right upper 
extremity.  On the surgical note it is documented that the 
nerve was encased and trapped by dense scarring and this 
required freeing up of the nerve surgically.  "The problems 
that [the veteran] is having post-operatively are 
representative of the normal progress of the nerve impairment 
that was present and noted at the time of surgery in 1997."  
The VA physician also opined "that the treatment merely 
exposed an ongoing severe disability of the ulnar nerve that 
was damaged by scar and adhesions and had been present for a 
long period of time."

According to the VA orthopedic surgeon, there was "no 
evidence of negligence, carelessness, or any lack of proper 
skill or error in judgment in the treatment that was 
rendered."  It was further noted that the veteran was unable 
to work prior to the surgery because o the difficulty he had 
with his right hand and arm.
  
III.	Legal Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service- 
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable  Id.

After the August 2004 statement of the case was issued, and 
during the pendency of the veteran's claim, the VA 
regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004. See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  The new regulations 
implement the current provisions of 38 U.S.C.A. § 1151.  The 
regulations have no retroactive effect and, in any event, 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

Thus, under the applicable law, VA fault or an event not 
reasonably foreseeable would be required for this claim to be 
granted, if the evidence were to establish additional 
disability which was caused by hospital care, or by medical 
or surgical treatment, rendered by the Department of Veterans 
Affairs.  In determining whether a veteran has additional 
disability, VA compares his condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to his condition 
after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death were service connected.  The Court has consistently 
held that "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2007).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service 
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran who has made a showing of 
some type of injury due to VA medical care "must still submit 
sufficient evidence of a causal nexus between that . . . 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, as a lay 
person, he is not competent to offer medical opinions.  The 
Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). In 
other words, without our doubting for a moment the sincerity 
of the veteran's account of his medical problems, we must be 
mindful that only medical professionals may make valid 
medical assessments of veteran's condition, his current 
disability, and the etiology thereof.

As set forth above, in 1985, the veteran underwent a right 
ulnar nerve transposition surgery and, during mid-1997, he 
experienced right hand sensory and motor weakness for which 
he underwent a right ulnar decompression on September 10, 
1997, that was performed at the VAMC in Manhattan.  He was 
later hospitalized on September 26, 1997 to treat a wound 
infection.

Subsequently, it appears the veteran experienced significant 
right hand weakness, numbness, and pain that may be 
considered additional disability, although the August 2004 VA 
neurologist described the veteran's "continued clinical 
symtoms and complaints".  

The veteran asserts that he suffered right upper extremity 
disability as a result of treatment administered by VA in 
September 1997, at which time the veteran underwent an ulnar 
nerve transposition on the right elbow.  As noted above, the 
medical evidence documents that veteran's reported difficulty 
with his right hand and arm prior to September 1997.  In this 
regard, the record shows that by 1996 the veteran claimed he 
was unable to work due to constant arm pain.  Accordingly, 
the record does establish the presence of some right upper 
extremity problems, prior to the right ulnar surgery in 
September 1997.  The question on appeal, therefore, is 
whether the ulnar nerve transposition surgery during VA 
treatment in 1997 aggravated this pre-existing disability, or 
caused some additional disability due to VA fault or an event 
not reasonably foreseeable.

Upon review of the medical evidence of record, it is the 
Board's conclusion that the veteran has not presented 
competent medical evidence to support his claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, that right 
upper extremity problems resulted from ulnar nerve 
transposition surgery provided in September 1997 at a VA 
medical facility.  Certainly, it must be acknowledged that 
the veteran experienced a post-operative wound infection and 
subsequent hospitalization immediately following his ulnar 
nerve surgery administered by the VAMC in September 1997 and 
now has intrinsic atrophy, limited dexterity, and weakened 
grip strength in his right upper extremity.  Nevertheless, 
the fact that one event followed another does not mean that 
the first caused the second.  More important, however, in 
order to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151, the evidence must show "additional disability" as a 
result of the treatment in question due to carelessness, 
negligence, lack of proper skill, error in judgment or an 
unforeseen event.  This, at bottom, is a medical 
determination, and the competent medical evidence of record 
fails to show any causal relationship between current right 
upper extremity problems and the treatment in question.

Significantly, two VA medical specialists who reviewed the 
veteran's medical records concluded that the veteran's 
existing right upper extremity problem was not related to VA 
surgical treatment for ulnar nerve transposition in September 
1997.  
The opinion provided by the VAMC chief of neurology in August 
2004, was based upon full review of the veteran's medical 
history and findings.  Based upon a review of the 
aforementioned information, the reviewer noted the veteran's 
first right ulnar surgery in approximately 1982 and that, in 
1997, "extensive scar tissue surrounding the [right ulnar] 
nerve throughout its entire course" was found on direct 
visualization during surgery.  The physician noted that "in 
the vicinity of the epicondyle, the nerve was swollen, 
flattened, with very dense adhesions surrounding it".  The 
VA physician explained that the surgery was performed in an 
attempt to free the already severely damaged and scarred 
right ulnar nerve from encasing scar and adhesions.  This VA 
medical specialist said that, prior to actually visualizing 
the nerve and identifying the degree of abnormality decribed 
above, there was no reasonable way to predict benefit from 
surgery.  The VA neurologist concluded that the veteran's 
continued clinical symtoms and complaints referable to the 
right ulna nerve at this time were a result of this nerve 
having been demonstrated to have been physically abnormal: 
swollen, flattened, and encased in scar tissue prior to the 
surgical procedure to free the nerve from scar in 1997.  

In support of his claim, the veteran would point to the 
speculative opinion rendered in July 2004 by another VA 
examiner who performed the peripheral nerves examination.  
Essentially, in July 2004, a VA physician, who did not review 
the veteran's medical records, provided an opinion to the 
effect that the veteran had a significant scar and signs of 
ulnar neuropathy with a significant weakness of the right 
hand, and that there were unforeseen consequences of these 
types of surgeries and worsening of the initial disease can 
occur, but it was unclear if that was what occurred in this 
case.

Although the July 2004 VA examiner speculated that the 1997 
surgery may have caused unforeseen results, this examiner 
freely admitted that the veteran's medical records were 
unavailable for his review.  

A careful review of July 2004 VA examiner's report reveals 
that, while supporting the veteran's claim, this medical 
opinion does little more than suggest that additional 
disability resulting from the September 1997 hospitalization 
was possible.  Nevertheless, while the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although upon an initial 
review the July 2004 VA examiner's report appears to support 
the veteran's claim, a close reading shows that it does not.  
His opinion is both equivocal and speculative and, at most, 
does little more than propose that it is possible that the 
veteran sustained additional disability as a result of the 
September 1997 hospitalization.  He does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case. Among the phrases 
and statements that buttress this conclusion are that he said 
that there were unforeseen consequences of these types of 
surgeries and worsening of the initial disease that "can 
occur" but that it was "unclear if that is what has 
occurred" in this case.  Such speculation is not legally 
sufficient to benefits establish benefits pursuant to 38 
U.S.C.A. § 1151.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App.609, 611 (992).

As to the other physicians who reported the veteran's onset 
of right upper extremity complaints after September 1997, 
that fact alone is of no meaningful consequence in the 
context of this claim.  Such statements merely relate a fact, 
i.e., the timing of the veteran's complaints.  They do not 
identify any specific disability related to the September 
1997 ulnar nerve surgery or to any unforeseen event or 
carelessness on the part of VA in treating the veteran.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The veteran's primary argument is apparently based upon his 
allegation that VA did not treat him in accordance with the 
prevailing standard of care, and therefore was at 
fault/negligent in the surgical treatment of his right ulnar 
nerve disorder, which ultimately resulted in the right hand 
weakness, numbness, pain, and sensory loss that the veteran 
claims was due to the right ulnar decompression.  In effect, 
the question is whether the September 10, 1997 decompression 
surgery on September 10, 1997 was the appropriate standard of 
care.  

As regards causation, the Board recognizes that the veteran 
believes that treatment provided by VA in September 1997 
resulted in his current right hand pain, numbness, weakness, 
and inability to work.  While the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the diagnosis of the disability 
produced by the symptoms or the underlying cause of the 
symptoms.  See, e.g., Routen v. Brown, supra.

In the July 2007 VHA opinion, a VA medical specialist who is 
an orthopedic surgeon, who reviewed all of the veteran's pre 
and post surgical records, opined that the severe scarring 
and adhesions of the nerve were the main cause of the 
veteran's disability of the right upper extremity.  This 
medical specialist said that, on the surgical note, it was 
documented that the nerve was encased and trapped by dense 
scarring and this required freeing up of the nerve 
surgically.  "The problems that [the veteran has been] 
having post-operatively are representative of the normal 
progress of the nerve impairment that was present and noted 
at the time of surgery in 1997."  The VA physician further 
opined "that the treatment merely exposed an ongoing severe 
disability of the ulnar nerve that was damaged by scar and 
adhesions and had been present for a long period of time."

According to the VA orthopedic surgeon, there was "no 
evidence of negligence, carelessness, or any lack of proper 
skill or error in judgment in the treatment that was 
rendered."  It was further noted that the veteran was unable 
to work prior to the surgery because of the difficulty he had 
with his right hand and arm. 

The Board is persuaded that the VA medical expert's opinion 
is most convincing in that this expert assessed all the 
records, recognized that the veteran's right upper extremity 
problem, the September 1997 surgery and that it was not 
worsened by the ulnar nerve surgery and post-operative 
treatment.  The expert opined that, based upon the veteran's 
medical record, the treatment merely exposed an ongoing 
severe disability of the ulnar nerve that was damaged by scar 
and adhesions and had been present for a long period of time.  
This medical specialist also agreed with the August 2004 VAMC 
chief of neurology who said that, prior to actually 
visualizing the nerve and identifying the degree of 
abnormity, there was no reasonable way to predict the benefit 
from surgery.  The 2004 VA neurologist also said that the 
veteran's continued symptoms and complaints referable to this 
right ulnar nerve were the result of the nerve being 
physically abnormal, swollen, flattened, and encased in scar 
prior to the 1997 surgery to free to nerve from the scar. 

Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 
493.  The Board does, in fact, adopt the VHA specialist's 
opinion on which it bases its determination that benefits 
pursuant to 38 U.S.C.A. § 1151 for right ulnar nerve 
disability is not warranted.

As to the opinion of the July 2004 VA peripheral nerve 
examiner, the physician who said that it was unclear if 
unforeseen surgical consequences and worsening of the initial 
disease occurred in the veteran's case, his opinion, although 
doubtless sincerely rendered, is accorded less weight than 
the VHA orthopedic surgeon, and the VAMC chief of neurology, 
who both examined the record and have expertise in orthopedic 
surgery, and neurology, respectively, and is, for that 
reason, is accorded less weight by the Board.  See Evans v. 
West, supra.

On the other hand, the 2007 VHA expert expressly based his 
opinion upon a review of "the pre and post surgical reports".  
The medical specialist explained that the onset of veteran's 
current right upper extremity problems predated the September 
1997 surgery, that the 1997 surgical note documented that the 
nerve was encased and trapped by dense scarring and that this 
required freeing up of the nerve surgically, and that the 
veteran's post-operative problems were representative of the 
normal progress of the nerve impairment that was present and 
noted at the time of the 1997 surgery.  The VHA expert said 
the treatment merely exposed an ongoing severe disability of 
the ulna nerve that was damaged by scar and adhesions and was 
present for a long period of time, and that there was no 
evidence of carelessness, negligence, lack of proper skill, 
or error in judgment, in the treatment that was rendered to 
the veteran in September 1997.  The VHA specialist also noted 
that the veteran was unable to work prior to the 1997 surgery 
because of the difficulty he had with his right hand and arm.

As discussed above, the veteran maintains that his current 
right ulnar nerve problem was caused by VA treatment in 
September 1997 when he underwent ulnar nerve transposition 
surgery.  We recognize his sincere belief that his current 
right upper extremity problem is related in some way to his 
experience during treatment at the VAMC in September 1997.  
Nevertheless, in this case, the veteran has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
his current right upper extremity problem and his ulnar nerve 
transposition surgery at the VAMC in 1997.  See Routen v. 
Brown, supra.

In summary, compensation is not warranted for a rght ulnar 
nerve problem claimed by the veteran as due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit- 
of-the-doubt doctrine.  However, the competent medical 
evidence of record does not place the veteran's claim in 
relative equipoise.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right ulnar nerve disorder, claimed to 
have resulted from treatment at a Department of Veterans 
Affairs Medical Center in Manhattan, New York, in September 
1997, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


